Citation Nr: 0009284	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  93-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1960 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The case returns to the Board following remands to the RO in 
September 1995, December 1996, and December 1998.  


REMAND

The veteran seeks a disability rating greater than 30 percent 
for PTSD with depression, formerly characterized as major 
depression.  

In the December 1996 remand, the Board indicated that the 
veteran should undergo a VA psychiatric examination to 
determine the nature and severity of the veteran's 
psychiatric symptoms.  The remand instructions also included 
a list of criteria denoting different levels of disability.  
The examiner was to offer an opinion as to which criteria 
best described the veteran's psychiatric disability.  The 
January 1997 VA examination report and its addenda obtained 
on remand failed to include the requested information.  
Therefore, the Board remanded the matter again in December 
1998.  The January 1999 addendum to the previous examination 
contains additional information as to symptomatology, but 
does not include the requested opinion as to disability 
level.  In the March 2000 informal hearing presentation, the 
veteran's representative specifically requested that the 
matter be remanded again to secure the requested opinion.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should return the claims 
folder to the examiner who performed the 
January 1997 VA examination, if possible.  
The examiner is asked to review all 
pertinent materials, including the 
December 1996, and to provide an opinion 
as to which set of the criteria provided 
in the remand best describes the 
veteran's psychiatric disability.  If 
that psychiatrist is unavailable, the 
records should be referred to another 
psychiatrist for review and a response as 
requested above.   

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 30 percent 
for PTSD with depression.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


